                 Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 1 of 14



     MICHAEL LYNN GABRIEL
 1   LAW OFFICE OF MICHAEL LYNN GABRIEL
 2   1903A COOLEY AVE
     EAST PALO ALTO, CA 94303
 3   TELEPHONE: 1-650-888-9189
     FAX 1-650 560-0211
 4   EMAIL: aetal@earthlink.net
     ATTORNEY FOR PLAINTIFFS
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10                                               San Jose
11                                     )
     STEVEN L. LOMBARDO and            )                    Case Number:
12                                     )
     LIFE FORCE TRUST                  )
13                                     )                    COMPLAINT FOR
               Plaintiffs,             )
14                                     )                     1. BREACH OF CONTRACT; and
         vs.                           )
15                                     )                     2. BREACH OF FIDUCIARY
     MERCANTILE RESOURCE GROUP, INC    )                         DUTIES
16                                     )
     and CHOCTAW INDIAN ASSET RECOVERY )                    (28 U.S.C. § 1332; Diversity of
17   TRUST dba CHOCTAW MANAGEMENT      )
     GROUP                             )                    Citizenship)
18                                     )
                Defendants             )
19                                     )                    Jury Trial Requested
                                       )
20

21
      Plaintiffs STEVEN L. LOMBARDO and LIFE FORCE TRUST allege as follows:
22
                                            INTRODUCTION
23
            1.      This is an action for both breach of contract and a shareholder derivative
24
     action based on the breach of fiduciary duties arising under the laws of the state of
25
     California. As set forth below, Defendant MERCANTILE RESOURCE GROUP, INC
26
     breached material terms of the 2013 written contract attached as Exhibit 1 to this Complaint.
27

28
     TITLE OF DOCUMENT: COMPLAINT                       CASE N O.:

     PAGE NO 1 OF        14
                 Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 2 of 14




 1          2.      In February 1997, David Sanchez owned eighty two (82) 1873 mortgage

 2   bonds issued by Mississippi Central Railroad that were payable at the rate of seven percent

 3   (7%) interest in gold.

 4          3,      David Sanchez entered into a written contract with the Plaintiff Steven

 5   Lombardo to create a 50/50 percent ownership to monetize and sell the bonds.

 6          4.       In 2013, after years without success in monetizing the bonds, David Sanchez

 7   and the Plaintiff Steven Lombardo who had invested $157,000 in the effort to do so,

 8   entered into the contract Exhibit 1 in San Jose, California modifying and replacing the earlier

 9   contract.

10          5.      The eighty two mortgage bonds of Mississippi Central Railroad were

11   contributed to the corporation, MERCANTILE RESOURCE GROUP, INC on August 2,

12   2002. The corporate stock was owned fifty percent (50%) each by the Plaintiff Steven

13   Lombardo’s Life Force Trust established in Nevis West Indies with the Plaintiff Steven

14   Lombardo as Trustee and the other fifty percent (50%) of the stock was owned by David

15   Sanchez’s CHOCTAW INDIAN ASSET RECOVERY TRUST dba CHOCTAW

16   MANAGEMENT GROUP for which David Sanchez was Trustee.

17          6.      The contract stated that if the corporation, MERCANTILE RESOURCE

18   GROUP, INC was unsuccessful in monetizing the bonds on or before January 1, 2020 then

19   all of the bonds were to be delivered to the Plaintiff Steven Lombardo.

20          7.      Under the contract, David Sanchez was appointed the Managing Director for

21   the corporation, MERCANTILE RESOURCE GROUP, INC.

22          8.      Under the contract, David Sanchez was expressly forbidden to alter, transfer,

23   sell, encumber or convey the bonds without the consent of the Plaintiff Steven Lombardo.

24          9.      As the bonds were bearer bonds, they were stored in the Iron Mountain

25   Intellectual Property Management in the State of Georgia. The contract with Iron Mountain

26   which identified the bonds that it is holding is attached as Exhibit 2.

27

28
     TITLE OF DOCUMENT: COMPLAINT                         CASE N O.:

     PAGE NO 2 OF         14
               Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 3 of 14




 1          10.     When the bonds were not monetized by January 1, 2020, the Plaintiff Steven

 2   Lombardo tried to contact David Sanchez to arrange for the bonds to be transferred to him.

 3   The Plaintiff was unable to find David Sanchez. The Plaintiff then contacted Iron Mountain

 4   to arrange for the transfer of all of the bonds and found that in violation of the express terms

 5   of the contract that the account which holds the bonds had been illegally transferred

 6   into the name of CHOCTAW               INDIAN       ASSET      RECOVERY          TRUST       dba

 7   CHOCTAW MANAGEMENT GROUP which is David Sanchez’s estate trust and also the

 8   other 50% owner shareholder of MERCANTILE RESOURCE GROUP, INC

 9                         FIDUCIARY DUTIES OF THE DEFENDANTS

10          11.      By reason of David Sanchez’s position as managing director and his trust

11   CHOCTAW INDIAN ASSET RECOVERY TRUST dba CHOCTAW MANAGEMENT
12   GROUP being a 50% shareholder of the defendant MERCANTILE RESOURCE
13   GROUP, INC during the Relevant Period and because of their ability to control the
14   business and corporate affairs of the Company, both David Sanchez and his trust each owed
15   the corporation MERCANTILE RESOURCE GROUP, INC and its other shareholder
16   Plaintiff Life Force Trust the fiduciary obligations of good faith, loyalty and candor, and
17   and were required to use their utmost ability to control and manage the Company in a
18   fair, just, honest and equitable manner.
19          12.        David Sanchez being the Managing Director and his trust CHOCTAW
20
     INDIAN ASSET RECOVERY TRUST dba CHOCTAW MANAGEMENT GROUP
21
     being a shareholder each were and are required to act in furtherance of the best interests of
22
     the defendant MERCANTILE RESOURCE GROUP, INC and its shareholders so as to
23
     benefit all shareholders equally and not in furtherance of their personal interest or benefit.
24

25          13.     Each director and shareholder of the corporation                 MERCANTILE

26   RESOURCE GROUP, INC owes to both corporation and all of its shareholders the
27   fiduciary duty to exercise good faith and diligence in the administration of the Company’s
28
     TITLE OF DOCUMENT: COMPLAINT                         CASE N O.:

     PAGE NO 3 OF         14
               Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 4 of 14



     affairs and in the use and preservation of its property and assets, and the highest obligations
 1

 2   of fair dealing.

 3           14.        The transfer by David Sanchez of the corporate assets to wit: the account in

 4   which the 82 bonds were located, into the his trust and shareholder the defendant
 5
     CHOCTAW              INDIAN       ASSET       RECOVERY          TRUST       dba     CHOCTAW
 6
     MANAGEMENT GROUP and its acceptance thereof rather than transferring the bonds to
 7
     the Plaintiff Steven Lombardo pursuant to the terms of the written contract was done for
 8
     their personal financial benefit and constituted both a breach of contract and breach of
 9

10   fiduciary by both defendants MERCANTILE RESOURCE GROUP, INC and

11   CHOCTAW              INDIAN       ASSET       RECOVERY          TRUST       dba     CHOCTAW

12   MANAGEMENT GROUP.
13
             15.    The transfer of the bonds was both illegal and invalid as it was both a breach of
14
     contract and embezzlement of a corporate assets. The bonds, were at all times, assets of the
15
     corporation until they either monetized or were turned over to the Plaintiff Steven Lombardo
16
     pursuant to the contract Exhibit 1.
17

18           16.        Under the express terms of the contract Exhibit 1 because the bonds were not

19   monetized on or before January 1, 2020 they were to be transferred to the Plaintiff Steven
20   Lombardo who after January 1, 2020 became the equitable owner of the bonds.
21
             17.        The transfer by David Sanchez of the corporate assets to wit: the bonds into the
22
     his personal trust and shareholder the defendant CHOCTAW INDIAN ASSET
23
     RECOVERY TRUST dba CHOCTAW MANAGEMENT GROUP                                             constituted
24

25   conversion because the bonds after January 1. 2020 the bonds belonged to the Plaintiff Steven

26   Lombardo as he became the equitable owner pursuant to the terms of the contract Exhibit 1.

27   As such, the transfer was illegal being a violation of the fiduciary duties owed to the
28
     TITLE OF DOCUMENT: COMPLAINT                           CASE N O.:

     PAGE NO 4 OF            14
               Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 5 of 14



     corporation by David Sanchez because as its director he could not take the corporate assets for
 1

 2   his own personal use and financial gain.

 3          18.     The Plaintiff Steven Lombardo is suing both defendants MERCANTILE

 4   RESOURCE GROUP, INC and CHOCTAW INDIAN ASSET RECOVERY TRUST
 5
     dba CHOCTAW MANAGEMENT GROUP for specific performance of the contract ie:
 6
     the delivery of the bonds as required under the 2013 Agreement Exhibit 1 because they were
 7
     not monetized by January 1, 2020.
 8
             19.     The Plaintiff STEVEN L. LOMBARDO in both his capacity as director and
 9

10   as Trustee of LIFE FORCE TRUST a shareholder of MERCANTILE RESOURCE

11   GROUP, INC is suing the defendant CHOCTAW INDIAN ASSET RECOVERY TRUST

12   dba CHOCTAW MANAGEMENT GROUP                          for breach of fiduciary duties to wit:
13
     conversion and embezzlement of corporate assets. The managing director David Sanchez did
14
     not have the authority to take the corporate assets ie the 82 bonds and transfer them to the
15
     defendant CHOCTAW INDIAN ASSET RECOVERY TRUST dba CHOCTAW
16
     MANAGEMENT GROUP for his own benefit instead of delivering them pursuant to the
17

18   2013 Agreement Exhibit 1.

19           20.      The receipt of the bonds and continued retention thereto by the defendant
20   CHOCTAW INDIAN ASSET RECOVERY TRUST dba CHOCTAW MANAGEMENT
21
     GROUP constitute both conversion and embezzlement of corporate assets which are both
22
     breaches of the fiduciary duties which it owed to the Plaintiff Life Force Trust.
23
             21.     Both Plaintiffs are suing both defendants for the same remedies - seeking the
24

25   delivery of the bonds to the Plaintiff Steve Lombardo plus attorney fees and costs for having

26   to bring this action.

27

28
     TITLE OF DOCUMENT: COMPLAINT                        CASE N O.:

     PAGE NO 5 OF            14
                 Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 6 of 14



                                            JURISDICTION AND VENUE
 1

 2          22.    Under 28 U.S.C. § 1332, federal courts may hear cases in which a citizen of one

 3   State sues a citizen of another State or nation and the value of property at stake is more

 4   than $75,000. In this action the Plaintiffs sue for the return of eighty two (82) one thousand
 5
     dollars ($1,000) mortgage bonds at seven percent (7%) interest and having a face value
 6
     of over $82,000. Furthermore in the contract upon which the suit gives jurisdiction to this
 7
     Court it is stated as follows:
 8
            “The Party claiming damages from any breach will choose the Jurisdiction and Venue
 9            to file a Complaint, For Declaratory or Injunctive Relief, Writ of Possession or
             Attachment. The damaged Party may file a Complaint in any venue of Choose
10           within the continental United States.”
11
           23.      Venue is proper in this court because
12
            a.      The contract which is the basis of this suit was entered into in California,
13
            b.     The contract was to be performed in San Jose California with the return of
14
                   the mortgage bonds in San Jose, California and
15

16          c.     The contract states that any litigation over the terms of the contract can be

17                  brought in any state:
18          “The Party claiming damages from any breach will choose the Jurisdiction and Venue
             to file a Complaint. For Declaratory or Injunctive Relief, Writ of Possession or
19
             Attachment. The damaged Party may file a Complaint in any venue of Choose
20           within the continental United States.”

21                                              THE PARTIES
22          24.       A.    The Plaintiffs

23          1.      The Plaintiff Steven L. Lombardo is an individual and is a citizen of the
24
                    State of California
25           2.     The plaintiff LIFE FORCE TRUST is a foreign revocable estate planning
26                  trust created by and for the Plaintiff Steven L Lombardo and for which he is
27                  the Trustee formed in Nevis, West Indies with its principal place of business
28
     TITLE OF DOCUMENT: COMPLAINT                           CASE N O.:

     PAGE NO 6 OF          14
                 Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 7 of 14




 1                  being in the State of California. It is also a 50% shareholder of the defendant

 2                  MERCANTILE RESOURCE GROUP, INC as stated in Exhibit 1.

 3          25.      B.     The Defendants

 4          1.      The defendant MERCANTILE RESOURCE GROUP, INC is a corporation
                    formed in Nevis, New Indies with its principal place of business being in the
 5
                    State of Georgia.
 6
            2.      The Defendant CHOCTAW INDIAN ASSET RECOVERY TRUST is an
 7
                    estate planning trust formed by David Sanchez the managing director of
 8
                    MERCANTILE RESOURCE GROUP, INC in Nevis West Indies and
 9
                    doing business as (dba) CHOCTAW MANAGEMENT GROUP with its
10
                    principal place of business being in the State of Georgia. It is also a 50%
11
                    shareholder of the defendant MERCANTILE RESOURCE GROUP, INC
12
                    as stated in Exhibit 1.
13

14                         III.   FIRST CLAIM BREACH OF CONTRACT

15          26      Plaintiff Steven Lombardo incorporates by reference and re-alleges each and
16   every allegation contained above, as though fully set forth herein.
17
            27      Plaintiff Steven Lombardo alleges that the defendant CHOCTAW INDIAN
18
     ASSET RECOVERY TRUST (dba) CHOCTAW INDIAN ASSET RECOVERY TRUST
19
     (dba) CHOCTAW MANAGEMENT GROUP was acting at all times as an agent of the
20

21   managing director David Sanchez and also shareholder of MERCANTILE RESOURCE

22   GROUP, INC.

23          28.      On May 2, 2013,          David Sanchez and the Plaintiff Steven Lombardo who
24
     had invested $157,000 in the effort to do so, entered into the contract Exhibit 1 in San Jose,
25
     California modifying and replacing the earlier contract.
26
            29.     The pertinent clauses of the contract with regards to the duties imposed on
27

28
     TITLE OF DOCUMENT: COMPLAINT                          CASE N O.:

     PAGE NO 7 OF         14
               Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 8 of 14



     MERCANTILE RESOURCE GROUP, INC and its managing director David Sanchez
 1

 2   and his assignee the shareholder and defendant CHOCTAW INDIAN ASSET

 3   RECOVERY TRUST (dba) CHOCTAW INDIAN ASSET RECOVERY TRUST (dba)

 4   CHOCTAW MANAGEMENT GROUP read as follows:
 5
          a.       Under the Article Forfeiture:
 6
          “The Parties understand that a sizable expense has been exhausted in the attempt to
 7        monetize these INSTRUMENTS. PARTY B has funded all costs related to this
          endeavor without reimbursement or repayment. The parties therefore agree that if the
 8        subject INSTRUMENTS are not monetized which is defined as a Sale, hypothecation
          or exchange for any assets of value, then the assets allocated to Party A shall be
 9
          forefeited and reassigned to PARTY B. This forfeiture shall not incur and further
10        obligation or liability on the part of PARTY A. The date of this forfeiture will occur
          on or before January 1, 2020.’
11
          b.      Under the Article, DEFAULT, DEFAULT REMEDY
12
          “Since damages may be difficult if not impossible to determine, the following default
13
          remedies will be included and agreed upon by both Parties. Any PARTY that shall
14        default on the terms and provisions of this agreement or shall attempt to defraud,
          withhold, impair, alter, transfer or divert income attributed to the other PARTY,
15        related to these INSTRUMENTS, shall forefeit its 50% share of the instruments.
          The defaulting PARTY will not be entitled to any subsequent income, or benefits
16        thereafter. The Defaulting PARTY shall immediately relinquish ownership and
          possession of the INSTRUMENTS or any assets and income acquired in connection
17
          to the fraud and deliver such to the innocent PARTY without cost.”
18
          c.      Under the Article COMPANY STRUCTURE
19
          “WHEREAS, MRG has two directors PARTY A are a managing Director and
20        PARTY B Is a Director and Secretary.
21        Both PARTIES shall be required to sign and or authorize any sale, hypothecation or
          transfer of the INSTRUMENTS”
22
          29. The Defendants each of them breached the contract as follows;
23
          a.      The contract was breached when the account in which the 82 bonds held by
24

25                Iron Mountain was secretly transferred into the name of the defendant

26                CHOCTAW INDIAN ASSET RECOVERY TRUST (dba) CHOCTAW

27                MANAGEMENT GROUP without the knowledge or consent of the Plaintiff
28
     TITLE OF DOCUMENT: COMPLAINT                     CASE N O.:

     PAGE NO 8 OF      14
                  Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 9 of 14



                     in direct violation of the Company Structure Contract Clause which has
 1

 2                   prevented the Plaintiff from getting the bonds.

 3           b.      The Defendants also breached the forfeiture clause of the Contract by not

 4                   transferring the bonds to the Plaintiff after January 1, 2020 when they had not
 5
                     been monetized . By keeping the bonds despite Plaintiff being now both the
 6
                     equitable and legal owner is a continuing breach of the forfeiture clause .
 7
             30.     Plaintiff has fully complied with all of the terms and conditions of the contract
 8
             31.     The bonds being held by the defendant CHOCTAW INDIAN ASSET
 9

10   RECOVERY TRUST (dba) CHOCTAW MANAGEMENT GROUP are the sole property

11   of the Plaintiff Steven Lombardo and should have been delivered to Plaintiff after January 1,

12   2020 but for the breach of contract perpetrated by both defendants acting together and in
13   concert.
14
             32. Under the Article DEFAULT, DEFAULT REMEDY , by virtue of the breach in
15
     the contract that occurred by the secret transferring the bonds without Plaintiff’s knowledge
16
     and consent followed by the subsequent concealment and finally the refusal to deliver then,
17

18   Plaintiff is entitled to the agreed contractual remedy of the forfeiture of the defendants’ fifty

19   percent (50%) interest in the bonds as well as a return of his own 50% interest

20           33.     Independent of the default remedy in paragraph 32, Plaintiff is also entitled
21
     under the Article FORFEITURE, to the forfeit of all the defendants’ interests in the bonds as
22
     well as the return of his interests in the bonds because they had not been monetized January1,
23
     2020.
24

25

26

27

28
     TITLE OF DOCUMENT: COMPLAINT                            CASE N O.:

     PAGE NO 9 OF          14
              Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 10 of 14




 1
                                      V.     SECOND CLAIM
 2

 3                     SHAREHOLDER DERIVATIVE ACTION FOR
 4
                                BREACH OF FIDUCIARY DUTIES
 5
            34.        Plaintiff Life Force Trust incorporates by reference and re-alleges each and
 6
     every allegation contained above, as though fully set forth herein.
 7

 8          35        Plaintiff Life Force Trust alleges that the defendant CHOCTAW INDIAN

 9   ASSET RECOVERY TRUST (dba) CHOCTAW MANAGEMENT GROUP was acting

10   at all times as agent and assignee of the managing director David Sanchez and also
11
     shareholder of MERCANTILE RESOURCE GROUP, INC.
12
            35.     The Defendant CHOCTAW INDIAN ASSET RECOVERY TRUST (dba)
13
     CHOCTAW MANAGEMENT GROUP owed and owe the Plaintiff Life Force
14
     Trust fiduciary obligations, including the obligations of good faith, fair dealing, loyalty
15

16   and care. The Defendant breached its duties of loyalty, care and good faith by:

17          The transfer by David Sanchez of the corporate assets to wit: the account in which the
18   82 bonds were located, into the his trust and shareholder the defendant CHOCTAW
19
     INDIAN ASSET RECOVERY TRUST dba CHOCTAW MANAGEMENT GROUP
20
     and its acceptance thereof rather than transferring the bonds to the Plaintiff Steven
21
     Lombardo pursuant to the terms of the written contract Exhibit 1 was done for their personal
22

23   financial benefit and constituted both a breach of contract and breach of fiduciary by both

24   defendants MERCANTILE RESOURCE GROUP, INC and CHOCTAW INDIAN

25   ASSET RECOVERY TRUST dba CHOCTAW MANAGEMENT GROUP.
26          36.     The Defendant because of its positions of control and authority as agent of the
27
     managing director and also as 50% shareholder of MERCANTILE RESOURCE GROUP,
28
     TITLE OF DOCUMENT: COMPLAINT                        CASE N O.:

     PAGE NO 10 OF         14
              Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 11 of 14



     INC was able to and did, directly and/or indirectly, exercise control over the wrongful acts
 1

 2   complained of herein.

 3          37.     To discharge its duties, the Defendant was required to exercise reasonable and

 4   prudent supervision over the management, policies, practices and controls of the Company.
 5
     By virtue of such duties, the directors of MERCANTILE RESOURCE GROUP, INC were
 6
     required to, among other things:
 7
            a.      Exercise good faith to ensure that the affairs of the Company were conducted in
 8
                    an efficient, business-like manner so as to make it possible to provide the
 9

10                  highest quality performance of their business;

11          b.      Exercise good faith to ensure that the Company was operated in a diligent, honest

12                  and prudent manner and complied with all applicable federal, state and foreign
13
                    laws, rules, regulations and requirements, and all contractual obligations,
14
                    including acting only within the scope of its legal authority;
15
            c.      Refrain from unduly benefiting themselves and other Company insiders at the
16
                    expense of the Company; and
17

18          e.      When put on notice of problems with the Company’s business practices and

19                  operations, exercise good faith in taking appropriate action to correct the
20                  misconduct and prevent its recurrence
21
            38.     The Defendant, by virtue of its position as a shareholder owed to the Company
22
     and to its shareholders the fiduciary duty of loyalty, good faith and the exercise of due care
23
     and diligence in the management and administration of the affairs of the Company, as well as
24

25   in the use and preservation of its property and assets. The conduct of the Defendant

26   complained of herein involves a knowing and culpable violation of their obligations as a

27   shareholder of MERCANTILE RESOURCE GROUP, INC, the absence of good faith on
28
     TITLE OF DOCUMENT: COMPLAINT                        CASE N O.:

     PAGE NO 11 OF           14
              Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 12 of 14



     its part and a reckless disregard for their duties to the Company and its shareholders that the
 1

 2   Defendant were aware or should have been aware posed a risk of serious injury to the

 3   Company.

 4          39.     The Defendant breached their duties of loyalty, care and good faith by:
 5
     The transfer by David Sanchez of the corporate assets to wit: the bonds into the his personal
 6
     trust and shareholder the defendant CHOCTAW INDIAN ASSET RECOVERY TRUST
 7
     dba CHOCTAW MANAGEMENT GROUP constituted conversion because the bonds
 8
     after January 1, 2020 belonged to the Plaintiff Steven Lombardo when he was to become the
 9

10   equitable owner pursuant to the terms of the contract. As such,the transfer was illegal being a

11   violation of the fiduciary duties owed to the corporation by David Sanchez because as its

12   director he could not take the corporate assets for his own personal use and financial gain.
13
            40.     By its actions alleged herein, the Defendant, either directly or through aiding
14
     and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard
15
     to prudently managing the assets and business of the corporation.
16
            41.      As a direct and proximate result of the Defendant’s gross mismanagement
17

18   and breaches of duty alleged herein, the Plaintiff Life Force Trust has sustained significant

19   damages through the loss of its original 50% interest in the bonds transferred to the company
20   which increased to 100% and subsequently embezzled and converted by the Defendant
21
     instead of being transferred back when the bonds were not monetized by January 1, 2020
22
            42.     As a result of the misconduct and breaches of duty alleged herein, the
23
     Defendant is liable to the Company for the return of the binds so that they can be transferred
24

25   to the Plaintiff Steven Lombardo pursuant to the express terms of the contract, Exhibit I.

26

27

28
     TITLE OF DOCUMENT: COMPLAINT                        CASE N O.:

     PAGE NO 12 OF         14
                Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 13 of 14




 1
                                     VI. PRAYER FOR RELIEF

 2             43.   WHEREFORE, Plaintiffs Lombardo and Life Force Trust each demands
 3   judgment as follows:
 4
               A.     Directing the Defendants MERCANTILE RESOURCE GROUP, INC
 5
     and   CHOCTAW           INDIAN      ASSET      RECOVERY        TRUST      dba    CHOCTAW
 6
     MANAGEMENT GROUP to transfer immediately to the Plaintiffs the possession of the
 7

 8   82 bonds described in Exhibit 2. For any bonds not delivered to fully account in a

 9   declaration under penalty of perjury under the laws of the United States within three (3)

10   days of the service of the judgment as to why all of the bonds have not been returned.
11             B,     For a Writ of Assistance or Replevin directing Iron Mountain to turn over the
12   bonds and materials described in Exhibit 2 to the Plaintiffs
13
               C.     Awarding Plaintiff the costs and disbursements of this action, including
14
     reasonable attorneys’ and experts’ fees and expenses; and
15
               E.    Granting such other and further relief as the Court may deem just and
16
     proper.
17

18                                         VI. JURY DEMAND
19             44.   Plaintiff demands a trial by jury,
20
                             VII. CERTIFICATION AND CLOSING
21
               45.   Under Federal Rule of Civil Procedure 11, by signing below, I certify to the
22

23   best of my knowledge, information, and belief that this complaint:

24                   (1)     is not being presented for an improper purpose, such as to harass,

25                          cause unnecessary delay, or needlessly increase the cost of litigation;
26                   (2)     is supported by existing law or by a nonfrivolous argument for
27
                            extending, modifying, or reversing existing law;
28
     TITLE OF DOCUMENT: COMPLAINT                         CASE N O.:

     PAGE NO 13 OF          14
           Case 5:20-cv-02153-BLF Document 1 Filed 03/30/20 Page 14 of 14



               (3)   the factual contentions have evidentiary support or, if specifically so
 1

 2                   identified, will likely have evidentiary support after a reasonable

 3                   opportunity for further investigation or discovery; and

 4             (4)   the complaint otherwise complies with the requirements of Rule 11.
 5
                                      LAW OFFICE OF MICHAEL LYNN GABRIEL
 6
                                       by: /s/ Michael Lynn Gabriel CA Bar No. 86924
 7                                     MICHAEL LYNN GABRIEL
                                       1903A COOLEY AVE
 8                                     EAST PALO ALTO, CA 94303
                                       TELEPHONE: 1-650-888-9189
 9
                                       FAX 1-650 560-0211
10                                     EMAIL: aetal@earthlink.net

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     TITLE OF DOCUMENT: COMPLAINT                 CASE N O.:

     PAGE NO 14 OF   14
